Exhibit 10.6

 

NIKE, INC.

 

DEFERRED COMPENSATION PLAN

 

(Amended and Restated Effective June 1, 2004)

 

Prepared by:

 

Lane Powell Spears Lubersky

601 S.W. Second Avenue, Suite 2100

Portland, Oregon 97204

(503) 778-2100



--------------------------------------------------------------------------------

NIKE, INC. DEFERRED COMPENSATION PLAN

June 1, 2004 Restatement

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I TITLE AND DEFINITIONS

   2

            1.1

   Title    2

            1.2

   Definitions    2

ARTICLE II PARTICIPATION

   7

            2.1

   Participation    7

ARTICLE III DEFERRAL ELECTIONS

   7

            3.1

   Elections to Defer Compensation    7

            3.2

   Company or Participating Employer Contributions    9

            3.3

   Investment Elections    10

            3.4

   Deferral of Long Term Incentive Payments    10

ARTICLE IV ACCOUNTS

   11

            4.1

   Participant Accounts    11

ARTICLE V VESTING

   13

            5.1

   Account    13

ARTICLE VI GENERAL DUTIES

   13

            6.1

   Trustee Duties    13

            6.2

   Company Contributions    13

            6.3

   Department of Labor Determination    14

ARTICLE VII DISTRIBUTIONS

   14

            7.1

   Distribution of Deferred Compensation — Termination of Service    14

            7.2

   Scheduled and Unscheduled Withdrawals    15

            7.3

   Unforeseeable Emergency    17

            7.4

   Change of Control    17

            7.5

   Section 162(m) Limitation    17

            7.6

   Inability To Locate Participant    18

ARTICLE VIII ADMINISTRATION

   18

            8.1

   Retirement Committee    18

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

            8.2

   Retirement Committee Action    18

            8.3

   Powers and Duties of the Retirement Committee    18

            8.4

   Construction and Interpretation    19

            8.5

   Information    19

            8.6

   Compensation, Expenses and Indemnity    19

            8.7

   Quarterly Statements    20

ARTICLE IX CLAIMS PROCEDURE

   20

            9.1

   Submission of Claim    20

            9.2

   Denial of Claim    20

            9.3

   Review of Denied Claim    20

            9.4

   Decision upon Review of Denied Claim    21

ARTICLE X MISCELLANEOUS

   21

            10.1

   Unsecured General Creditor    21

            10.2

   Restriction Against Assignment    21

            10.3

   Withholding    21

            10.4

   Amendment, Modification, Suspension or Termination    22

            10.5

   Governing Law    22

            10.6

   Receipt or Release    22

            10.7

   Payments on Behalf of Persons Under Incapacity    22

            10.8

   No Employment Rights    22

            10.9

   Headings, etc. Not Part of Agreement.    22

            10.10

   Tax Liabilities from Plan    23

 

ii



--------------------------------------------------------------------------------

RECITALS

 

(a) NIKE, Inc. (the “Company”) adopted the Supplemental Executive Savings Plan
effective February 1, 1994 (the “SESP”). The SESP was adopted to provide an
opportunity for eligible employees to set aside additional amounts for
retirement on a tax deferred basis and to provide a limited make-up of profit
sharing contributions lost as a result of the limit on compensation under
Section 401(a)(17) of the Internal Revenue Code of 1986 (the “Code”) under the
Company’s 401(k) Savings and Profit Sharing Plan for employees of NIKE, Inc.
(the “Profit Sharing Plan”). The SESP is a nonqualified deferred compensation
plan for the benefit of a select group of management or highly-compensated
employees of the Company.

 

(b) The Company adopted the Supplemental Executive Profit Sharing Plan effective
as of June 1, 1995 (the “SEPSP”) to expand the make-up of profit sharing
contributions lost under the Profit Sharing Plan and to separate the restoration
provisions from the elective deferral provisions of the SESP.

 

(c) Effective as of January 1, 1998, the Company combined the SEPSP and the SESP
and made certain other changes. The resulting plan was renamed the NIKE, Inc.
Deferred Compensation Plan (the “Plan”). The Company amended and restated the
Plan, effective as of January 1, 2000.

 

(d) Effective January 1, 2003, the Company amended and restated the Plan to
reflect a change in trustee, the addition of an opportunity for Participants to
defer payments under the Long Term Incentive Plan of NIKE, Inc., and other
administrative changes in the Plan.

 

(e) Effective July 1, 2003, the Company amended and restated the Plan to clarify
certain administrative provisions of the Plan.

 

(f) The Company wishes again to amend and restate the Plan to clarify treatment
of long-term incentive payments made by certain of the Company’s subsidiaries
and affiliates.

 

(g) Under the Plan, the Company is obligated to pay vested accrued benefits to
Plan Participants and their Beneficiary or Beneficiaries from the Company’s
general assets.

 

(h) In connection with the Plan, the Company has established an irrevocable
trust (the “Trust”). The Company intends to make contributions to the Trust so
that such contributions will be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.

 

(i) The Company intends that amounts contributed to the Trust and the earnings
thereon shall be used by the Trustee to satisfy the liabilities of the Company
under the Plan in accordance with the procedures set forth herein.

 

(j) The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company for federal
and state income tax purposes.

 

1



--------------------------------------------------------------------------------

(k) The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.

 

(l) The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Plan Participants prior to actual payment of the
vested accrued benefits thereunder.

 

NOW THEREFORE, the Company does hereby adopt this amended and restated Plan as
follows:

 

ARTICLE I

 

TITLE AND DEFINITIONS

 

1.1 Title

 

This Plan shall be known as the NIKE, Inc. Deferred Compensation Plan.

 

1.2 Definitions

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

(a) “Account” means for each Participant the bookkeeping account maintained by
the Retirement Committee that is credited with amounts equal to (1) the portion
of the Participant’s Salary that he or she elects to defer, (2) the portion of
the Participant’s Bonus that he or she elects to defer, (3) the portion of the
Participant’s Incentive Payments that he or she elects to defer, (4) the portion
of the Participant’s Fees that he or she elects to defer, (5) the portion of the
Participant’s Long Term Incentive Payment that he or she elects to defer, (6)
Company or Participating Employer contributions, if any, made to the Plan for
the Participant’s benefit, and (7) adjustments to reflect deemed earnings
pursuant to Section 4.1(e).

 

(b) “Actuarial Equivalent” means the actuarial present value determined by the
actuary appointed by the Company, in accordance with generally accepted
actuarial principles, with a discount for mortality using the 1983 Group Annuity
Mortality Table and a discount for interest at the 30-year Treasury rate for
July 1999 (5.98%).

 

(c) “Beneficiary” or “Beneficiaries” means the beneficiary last designated in
writing by a Participant in accordance with procedures established by the
Retirement Committee to receive the benefits specified hereunder in the event of
the Participant’s death. No Beneficiary designation shall become effective until
it is filed with the Retirement Committee during the Participant’s lifetime.

 

(d) “Board of Directors” or “Board” means the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

(e) “Bonus” means any cash-based incentive compensation (other than Incentive
Payments and Long Term Incentive Payments) that is payable to a Participant in
addition to the Participant’s Salary.

 

(f) “Change of Control” means any of the following:

 

(1) The purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934, as amended (the “Act”), or any comparable successor provisions, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Act) of forty percent or more of either the outstanding shares of Class A and
Class B common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally;

 

(2) The approval by the stockholders of the Company of a reorganization, merger,
or consolidation with respect to which persons who were stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than fifty percent of the combined voting
power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated Company’s then-outstanding securities;

 

(3) A liquidation or dissolution of the Company; or

 

(4) A sale of all or substantially all of the Company’s assets.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Company” means NIKE, Inc. and any successor corporation to NIKE, Inc.

 

(i) “Company Stock” means NIKE, Inc. Class B common stock.

 

(j) “Compensation” means the Bonus, Incentive Payments, Fees, and Salary that
the Participant earns for services rendered to the Company or a Participating
Employer. For purposes of Sections 6.2 and 7.2 only, “Compensation” also
includes Long Term Incentive Payments.

 

(k) “Consultant” means any person, including an advisor but excluding Directors,
engaged by the Company or a Participating Employer to render services to the
Company or a Participating Employer and designated by the Retirement Committee
as eligible to participate in the Plan.

 

(l) “Director” means a non-Employee member of the Board.

 

(m) “Director’s 1999 Transition Retirement Benefit” means the Actuarial
Equivalent of the Director’s Retirement Annuity as determined on September 1,
1999, divided by the fair market value of Company stock on September 1, 1999,
and stated in units representing shares of Company Stock.

 

3



--------------------------------------------------------------------------------

(n) “Director’s Retirement Annuity” means the projected annual retirement
benefit payable to a Retired Director in the amount of eighteen thousand dollars
($18,000), reduced proportionately for each year of service completed as a
Director less than ten (but with no benefit if five or fewer years of service).

 

(o) “Disability” means a Participant’s long-term disability as defined in the
Company’s or Participating Employer’s long-term disability plan for employees.

 

(p) “Distributable Amount” means the amount credited to a Participant’s Account.

 

(q) “Distribution Event” means, with respect to each Participant, the
Participant’s termination of Service for any reason, including Retirement, death
or Disability, or, if specified by the Participant, a specific date. A
Participant’s Distribution Event election shall be made in writing at such time,
on such form and subject to such terms and conditions as the Retirement
Committee may specify.

 

(r) “Eligible Employee” means any Employee who is designated in writing as
eligible to participate in the Plan by the Retirement Committee from among a
select group of management or highly-compensated Employees of the Company or a
Participating Employer.

 

(s) “Employee” means a common law employee of the Company or a Participating
Employer performing services regularly in the United States or, if not
performing services regularly in the United States, a common law employee of the
Company or Participating Employer who is on U.S. payroll and participating in a
Company-sponsored Global Transfer Program.

 

(t) “Fees” means, (i) in the case of non-employee members of the Board, annual
cash fees paid by the Company, including retainer fees, Retirement Committee
fees and meeting fees, paid by the Company as compensation for serving on the
Board, and (ii) in the case of any other non-employee service provider, the cash
fees paid to such individual for services rendered to the Company.

 

(u) “Fund” or “Funds” means one or more of the investment funds selected by the
Retirement Committee pursuant to Section 3.3.

 

(v) “Incentive Payment” means that portion of Compensation that is variable and
is directly related to a Participant’s sales performance. Long Term Incentive
Payments are not included in Incentive Payments for purposes of the Plan.

 

(w) “Initial Election Period” means the 30-day period following the Eligible
Employee’s date of hire (or appointment to the Board or commencement of services
as a Consultant, as applicable) or, if later, upon first becoming an Eligible
Employee, Director or Consultant.

 

(x) “Investment Return” means, for each Fund, an amount equal to the pre-tax
rate of gain or loss on the assets of such Fund (net of applicable fund and
investment charges) from one Valuation Date to the immediately following
Valuation Date.

 

4



--------------------------------------------------------------------------------

(y) “Long Term Incentive Payment” means:

 

(1) an amount payable to a Participant under the Long Term Incentive Plan;

 

(2) for payments made on or after August 1, 2004, an amount payable to a
Participant under a plan or program established by a Participating Employer, and
approved by the Company, to provide incentives to Employees of the Participating
Employer to attain specified performance targets over a multi-year period; and

 

(3) an amount payable under the NIKE, Inc. 1990 Stock Incentive Plan pursuant to
an award with terms similar to awards made under the Long Term Incentive Plan.

 

(z) “Long Term Incentive Plan” means the Long Term Incentive Plan of NIKE, Inc.,
as amended from time to time.

 

(aa) “Participant” means any Consultant, Director or Eligible Employee who
elects to defer Compensation in accordance with Section 3.1.

 

(bb) “Participating Employer” means an entity directly or indirectly controlled
by the Company or in which the Company has a significant equity or investment
interest, which the Retirement Committee has designated as a Participating
Employer in this Plan.

 

(cc) “Payment Commencement Date” means:

 

(1) in the case of distributions which are paid in the form of a cash lump sum
payment under Sections 7.1(a) and 7.1(b), as soon as administratively
practicable after the end of the calendar quarter during which the Participant
terminates Service;

 

(2) in the case of distributions which are paid in the form of quarterly
installments under Section 7.1(a), on or before the January 31 following the
Plan Year during which the Participant terminates Service;

 

(3) in the case of distributions on account of Plan termination, distributions
otherwise payable under (1) or (2) may be subject to earlier distribution at the
discretion of the Committee.

 

(dd) “Plan” means the NIKE, Inc. Deferred Compensation Plan set forth herein,
now in effect, or as amended from time to time.

 

(ee) “Plan Year” means the calendar year.

 

(ff) “Predecessor Plans” means the NIKE, Inc. Supplemental Executive Savings
Plan and the NIKE, Inc. Supplemental Executive Profit Sharing Plan.

 

(gg) “Profit Sharing Plan” means the 401(k) Savings and Profit Sharing Plan for
Employees of NIKE, Inc.

 

5



--------------------------------------------------------------------------------

(hh) “Retirement” means the Participant’s termination of employment if at the
time thereof the Participant has completed at least sixty (60) whole months of
Service.

 

(ii) “Retired Director” or “Director’s Retirement” means the cessation of a
Director’s services on the Board on or after age 65 with ten (10) years of
service, but no later than age 72 if the Director commenced service as a
Director after the Company’s 1993 fiscal year.

 

(jj) “Retirement Committee” means the Retirement Committee appointed by the
Board to administer the Plan in accordance with Article VIII. Unless specified
otherwise by the Board, the “Retirement Committee” shall mean the Retirement
Committee established under the Profit Sharing Plan.

 

(kk) “Salary” means the Employee’s base salary for the Plan Year. Salary
excludes any other form of compensation such as restricted stock, proceeds from
stock options or stock appreciation rights, severance payments, moving expenses,
car or other special allowance, adjustments for overseas employment other than
the 12.5% transfer premium, or any other amounts included in an Eligible
Employee’s taxable income that is not compensation for services. Deferral
elections shall be computed before taking into account any reduction in taxable
income by salary reduction under Code Sections 125 or 401(k), or under this
Plan.

 

(ll) “Service” means performance of services for the Company (including any
entity that is directly or indirectly controlled by the Company or any entity in
which the Company has a significant equity or investment interest, as determined
by the Company for purposes of this Plan) or a Participating Employer as an
Employee, Director or Consultant.

 

(mm) “Valuation Date” means each date on which Accounts are valued. The
Retirement Committee shall establish the Valuation Dates under the Plan.

 

(1) For purposes of determining the value of each Participant’s Account balance,
the Valuation Date means each day that the New York Stock Exchange is open for
trading.

 

(2) For purposes of Unscheduled Withdrawals and Unforeseeable Emergencies, the
Valuation Date means the date the Retirement Committee approves a request for an
Unscheduled Withdrawal or Unforeseeable Emergency withdrawal.

 

(3) For purposes of calculating lump sum payments under Section 7.1, the
Valuation Date means the last day of the calendar quarter preceding the Payment
Commencement Date.

 

(4) For purposes of calculating the dollar amount of quarterly installment
payments, the Valuation Date means the December 31 immediately preceding the
year in which the installments are paid. As of the last day of each calendar
quarter of each year in which installments are paid, the dollar amount of the
quarterly installment payment will be deducted from the Participant’s Account
based on the value of the Participant’s deemed investments on the last day of
the calendar quarter.

 

6



--------------------------------------------------------------------------------

(5) For purposes of determining the amount of the final installment payment, the
Valuation Date means the December 31 of the Plan Year in which the final
installment payment is made. The final installment payment will be equal to the
Participant’s remaining Account balance as of the Valuation Date.

 

(6) Any valuation under this Plan shall be based on the closing market prices of
the investment Funds on the applicable Valuation Date or, if the Valuation Date
is not a day on which the New York Stock Exchange is open for trading, the
preceding such trading day.

 

(7) Payment amounts and deductions from Accounts are based on asset values as of
the Valuation Date even though actual payments to the Participant may be delayed
for an administratively reasonable period of time to allow for processing and
reporting of payments and withholding of applicable taxes.

 

ARTICLE II

 

PARTICIPATION

 

2.1 Participation

 

An Eligible Employee, Director or Consultant shall become a Participant in the
Plan by electing to defer a portion of his or her Compensation in accordance
with Section 3.1.

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation

 

(a) Initial Election Period. Each Eligible Employee, Director or Consultant may
elect to defer Compensation by filing an election with the Retirement Committee
that conforms to the requirements of this Section 3.1, on a form provided by the
Retirement Committee, no later than the last day of his or her Initial Election
Period. Until modified, Deferral Elections filed with respect to the 1998 Plan
Year shall supersede any and all prior deferral elections made in connection
with the Predecessor Plans.

 

(b) General Rule. The amount of Compensation that an Eligible Employee, Director
or Consultant may elect to defer is as follows:

 

(1) Any whole percentage of Salary up to 100%;

 

(2) Any whole percentage of Bonus up to 100%;

 

(3) Any whole percentage of Incentive Payments up to 100%;

 

(4) Any whole percentage of Fees up to 100%;

 

7



--------------------------------------------------------------------------------

provided, however, that no election under this Section 3.1 or Section 3.4 shall
be effective to reduce the Compensation and Long Term Incentive Payments paid to
an Eligible Employee to an amount that is less than the amount necessary to pay
applicable employment taxes (e.g., FICA, hospital insurance) payable with
respect to amounts deferred hereunder, amounts necessary to satisfy any other
benefit plan withholding obligations, any resulting income taxes payable with
respect to Compensation that cannot be so deferred, and any amounts necessary to
satisfy any wage garnishment or similar type obligations.

 

(c) Minimum Deferrals. For each full Plan Year during which the Eligible
Employee is a Participant, the minimum dollar amount that may be deferred under
this Section 3.1 is $5,000 ($1,000 in the case of Directors and Consultants).

 

(d) Effect of Initial Election. An election to defer Salary, Incentive Payments
or Fees made during an Initial Election Period shall be effective as to Salary,
Incentive Payments, and Fees earned beginning with the first pay period
beginning after the Initial Election Period. Employees who first became Eligible
Employees during a Plan Year may make an election to defer Bonuses payable in
subsequent Plan Years by making deferral elections in accordance with
subsections 3.1(e) and (f).

 

(e) Duration of Deferral Election. A Compensation deferral election made under
paragraph (a) or paragraph (f) of this Section 3.1 shall remain in effect,
notwithstanding any change in the Participant’s Compensation until modified or
terminated as provided herein. A Participant may irrevocably elect at any time
to reduce the percentage to be deferred from Salary, Incentive Payments, and
Fees earned in the remainder of the Plan Year to zero, but a Participant may not
make any other election change during a Plan Year. Subject to the minimum
deferral requirement of subsection (c) of this Section, the percentage of
Salary, Bonus, Incentive Payments and Fees designated by the Participant for
deferral may be modified by filing a new election, in accordance with the terms
of this Section, with the Committee not later than December 15 (or such earlier
date as the Committee may establish) of the year immediately preceding the
beginning of the Plan Year for which the election shall be in effect. A
Participant’s deferral election shall terminate with respect to future
Compensation upon the Participant’s ceasing to be an Eligible Employee, Director
or Consultant.

 

(f) Elections Other Than Elections During the Initial Election Period. Any
Eligible Employee, Director or Consultant who fails to elect to defer
Compensation during his or her Initial Election Period may subsequently become a
Participant by filing an election, on a form provided by the Retirement
Committee, to defer Compensation as described in paragraph (b) above. An
election to defer Compensation must be filed no later than December 15 (or such
earlier date as the Retirement Committee may establish) and will be effective
for Salary, Incentive Payments and Fees earned beginning with the first pay
period beginning on and after the beginning of the next succeeding Plan Year and
for any Bonus payable in the next succeeding Plan Year.

 

8



--------------------------------------------------------------------------------

(g) Director’s 1999 Transition Election. Any Director as of September 1, 1999,
shall have made an election on or before September 24, 1999, to either remain
eligible for the Director’s Retirement Annuity or to convert such annuity to the
Director’s 1999 Transition Retirement Benefit, in either case such benefit not
payable until the Director’s Retirement. In the event an electing Director
converted the Director’s Retirement Annuity, such election shall be irrevocable
and paid as provided herein.

 

3.2 Company or Participating Employer Contributions

 

(a) Eligibility. An Eligible Employee who qualifies for a contribution for a
Plan Year under the Profit Sharing Plan (or a Participating Employer’s qualified
retirement plan, if applicable) shall be eligible for a Company or Participating
Employer contribution under this Plan for such Plan Year if he or she either (i)
makes a Deferral Election under 3.1 for the Plan Year, or (ii) receives
compensation under the Profit Sharing Plan (or Participating Employer’s
qualified retirement plan, if applicable) exceeding the Code § 401(a)(17) limit
of $200,000 (as indexed) for its Plan Year, or both.

 

(b) Contribution. An Eligible Employee who is eligible under subsection 3.2(a)
shall be credited with a “Restoration Amount” for each Plan Year. “Restoration
Amount” means the amount by which the Eligible Employee’s allocated share of the
“Profit Sharing Contribution” (as defined in the Profit Sharing Plan or the
Participating Employer’s qualified retirement plan) for the corresponding Plan
Year under the Profit Sharing Plan or Participating Employer’s qualified
retirement plan would be higher if calculated on the basis of Compensation as
defined in this Plan (i) determined before any reduction for deferral of
Compensation under this Plan; and (ii) without regard to the Code § 401(a)(17)
limit.

 

(c) Discretionary Contributions. In addition to contributions in accordance with
Section 3.2(b), the Company or Participating Employer may, in its sole
discretion, make discretionary contributions to the Accounts of one or more
Participants at such times and in such amounts as the Board, the Participating
Employer or the Retirement Committee may determine.

 

(d) Director’s Retirement Contribution. In addition to any contributions made in
accordance with Sections 3.2 (a)-(c), the Company shall credit to the Accounts
of any electing Director the number of shares of Company Stock equivalent to the
electing Director’s 1999 Transition Retirement Benefit. The Company may
contribute such shares corresponding to the total of all the electing Director’s
benefits, at such time and in such amount as the Board or the Committee may
determine, provided that any shares so contributed shall remain in the name of
the Company (or any trust established by the Company for this purpose), and
shall be its sole property in which no electing Director shall have any
separable interest.

 

9



--------------------------------------------------------------------------------

3.3 Investment Elections

 

(a) Hypothetical Investment Funds. The Retirement Committee may, in its
discretion, provide each Participant with a list of investment Funds available
for hypothetical investment, and the Participant may designate, in a manner
specified by the Retirement Committee, one or more Funds that his or her Account
will be deemed to be invested in for purposes of determining the amount of
earnings to be credited to that Account. The Retirement Committee may, from time
to time, in its sole discretion select a commercially available fund to
constitute the Fund actually selected. The Investment Return of each such
commercially available fund shall be used to determine the amount of earnings to
be credited to Participants’ Accounts under Section 4.1(e).

 

(1) Deemed Investment Elections. In making the designation pursuant to this
Section 3.3, the Participant may specify that all or any 1% multiple of his or
her Account be deemed to be invested in one or more of the Funds offered by the
Retirement Committee. Subject to such limitations and conditions as the
Retirement Committee may specify, a Participant may change the designation made
under this Section 3.3 in such manner and at such time or times as the
Retirement Committee shall specify. If a Participant fails to elect a Fund under
this Section 3.3, or if the Retirement Committee shall not provide Participants
with a list of Funds pursuant to this Section 3.3, the Participant shall be
deemed to have elected a money market fund.

 

(2) No Company Obligation. The Company may, but need not, acquire investments
corresponding to those designated by the Participants hereunder, and it is not
under any obligation to maintain any investment it may make. Any such
investments, if made, shall be in the name of the Company, and shall be its sole
property in which no Participant shall have any interest.

 

(b) Director’s Plan Investments. A 1999 Director’s Transition Retirement Plan
Subaccount shall be maintained on behalf of each Director participating in the
Plan. The entirety of an electing Director’s 1999 Transition Retirement Benefit
shall be maintained in the 1999 Transition Retirement Plan Subaccount,
reflecting the number of shares of Company Stock in which the electing Director
is vested and entitled to under the Plan as his or her 1999 Transition
Retirement Benefit. The subaccount balance shall be expressed in units
(denominated in shares of Company Stock). The number of units reflected in an
electing Director’s 1999 Transition Retirement Benefit subaccount shall be
appropriately adjusted periodically to reflect any dividend, split, split-up or
any combination or exchange, however, accomplished, with respect to the shares
of Company Stock represented by such units.

 

3.4 Deferral of Long Term Incentive Payments

 

(a) Deferral Permitted. A Participant who is eligible for a potential Long Term
Incentive Payment may elect to defer receipt of the Long Term Incentive Payment
under the provisions of this Section 3.4. The deferral election shall be
expressed as a percentage of the potential Long Term Incentive Payment, in a
whole percentage between zero and 100.

 

10



--------------------------------------------------------------------------------

(b) Timing of Deferral—General Rule. Long Term Incentive Payments generally are
made in August of each year, based on actual financial performance compared
against targets established by the Company or Participating Employer for the
Company’s or Participating Employer’s three preceding fiscal years. In order to
defer anticipated Long Term Incentive Payments under this Plan, a Participant
must make a deferral election no later than the December 15 (or such earlier
date as the Retirement Committee may establish) of the second calendar year
preceding the calendar year in which the Long Term Incentive Payment (if any) is
payable. For example, for the Long Term Incentive Payment that is anticipated to
be paid in August 2004, the deferral election would have to be made no later
than December 15, 2002. However, if the Company or Participating Employer
provides for potential interim payouts of Long Term Incentive Payments at the
end of the first fiscal year of a multi-year award period, then a Participant
may make a deferral election with respect to such a potential first year interim
payout at any time up to December 15 (or such earlier date as the Retirement
Committee may establish) of the first calendar year preceding the calendar year
in which the interim payout (if any) is payable.

 

(c) Form of Deferral. In order to defer Long Term Incentive Payments into this
Plan, the Participant must irrevocably agree to receive the Long Term Incentive
Payment in the form of cash and not as Company stock.

 

(d) Duration of Deferral Election. A deferral election under this Section 3.4
shall remain in effect from year to year until modified or terminated as
provided herein. The percentage of Long Term Incentive Payments designated by
the Participant for deferral may be modified by filing a new election, in
accordance with the terms of this Section 3.4, with the Retirement Committee not
later than December 15 (or such earlier date as the Retirement Committee may
establish) of the second calendar year (or, with respect to potential first year
interim payouts described in Section 3.4(b), December 15 of the first calendar
year) preceding the beginning of the Plan Year for which the election shall be
in effect.

 

(e) Irrevocable Election. Once the deadline established by the Retirement
Committee for making or modifying a deferral election has passed, a
Participant’s election to defer receipt of a Long Term Incentive Payment under
this Plan is irrevocable with respect to the Long Term Incentive Payment to
which the deferral election relates.

 

(f) Administration. Long Term Incentive Payments deferred under this section
shall be accounted for as part of the Participant’s Account and subject to the
investment, distribution, and other provisions applicable to such Accounts.

 

ARTICLE IV

 

ACCOUNTS

 

4.1 Participant Accounts

 

The Retirement Committee shall establish and maintain an Account for each
Participant under the Plan. Each Participant’s Account may be further divided
into separate subaccounts (“investment fund subaccounts”), corresponding to
investment Funds elected by the

 

11



--------------------------------------------------------------------------------

Participant pursuant to Section 3.3 or as otherwise determined by the Retirement
Committee to be necessary or appropriate for proper Plan administration. A
Participant’s Account shall be credited as follows:

 

(a) Salary, Incentive Payments and Fees Deferrals. As soon as practicable
following the end of each applicable pay period, the Retirement Committee shall
credit the investment fund subaccounts of the Participant’s Account with an
amount equal to Salary, Incentive Payments or Fees deferred by the Participant
during each pay period in accordance with the Participant’s election; that is,
the portion of the Participant’s deferred Salary, Incentive Payments or Fees
that the Participant has elected to be deemed to be invested in a certain type
of investment Fund shall be credited to the investment fund subaccount
corresponding to that investment Fund.

 

(b) Bonus Deferrals. As soon as practicable after each Bonus or partial Bonus
would have been paid, the Retirement Committee shall credit the investment fund
subaccounts of the Participant’s Account with an amount equal to the portion of
the Bonus deferred by the Participant’s election; that is, the portion of the
Participant’s deferred Bonus that the Participant has elected to be deemed to be
invested in a certain type of investment Fund shall be credited to the
investment fund subaccount corresponding to that investment Fund.

 

(c) Company or Participating Employer Contribution. As soon as practicable after
the last day of the Plan Year or such earlier time or times as the Retirement
Committee may determine, the Retirement Committee shall credit the investment
fund subaccounts of the Participant’s Account with an amount equal to the
portion, if any, of any Company or Participating Employer contribution made to
or for the Participant’s benefit in accordance with Section 3.2; that is, the
portion of the Participant’s Company or Participating Employer contribution, if
any, that the Participant has elected to be deemed to be invested in a certain
type of investment Fund shall be credited to the investment fund subaccount
corresponding to that investment Fund.

 

(d) Long Term Incentive Payments. As soon as practicable after Long Term
Incentive Payments are declared and payable, the Committee shall credit the
investment fund subaccounts of the Participant’s Account with an amount equal to
the portion of the Long Term Incentive Payment deferred by the Participant’s
election under Section 3.4.

 

(e) Investment Returns. On each Valuation Date, each investment fund subaccount
of a Participant’s Account shall be adjusted for deemed Investment Returns in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the preceding Valuation Date by the Investment
Return for the corresponding Fund selected by the Company.

 

12



--------------------------------------------------------------------------------

ARTICLE V

 

VESTING

 

5.1 Account

 

(a) Compensation Deferrals. A Participant’s Account attributable to Compensation
deferred by a Participant pursuant to the terms of this Plan, together with any
amounts credited to the Participant’s Account under Section 4.1(e) with respect
to such deferrals, shall be 100% vested at all times.

 

(b) Company or Participating Employer Contributions. Unless specified otherwise
by the Board, a Participating Employer or the Retirement Committee, the value of
a Participant’s Account attributable to any Company or Participating Employer
contributions pursuant to Section 3.2, together with any amounts credited to the
Participant’s Account under Section 4.1(e) with respect to such amounts, shall
be vested in the same proportion as the profit-sharing contributions made to the
Participant’s account in the Profit Sharing Plan or in the Participating
Employer’s qualified retirement plan for the corresponding plan year.

 

(c) Director’s 1999 Transition Retirement Plan Investments. An electing
Director’s 1999 Transition Retirement Benefit, together with any earnings
thereon, shall be 100 percent vested at all times.

 

(d) Long Term Incentive Payments. The portion of a Participant’s Account
attributable to Long Term Incentive Payments deferred by the Participant
pursuant to Section 3.4, together with any investment returns credited to the
Participant’s Account under Section 4.1(e) with respect to such amounts, shall
be 100 percent vested at all times.

 

ARTICLE VI

 

GENERAL DUTIES

 

6.1 Trustee Duties

 

The Trustee shall manage, invest and reinvest the Trust Fund as provided in the
Trust Agreement. The Trustee shall collect the income on the Trust Fund, and
make distributions therefrom, all as provided in this Plan and in the Trust
Agreement.

 

6.2 Company Contributions

 

While the Plan remains in effect, the Company shall make contributions to the
Trust Fund at least once each quarter. As soon as practicable after the close of
each Plan quarter, the Company shall make an additional contribution to the
Trust Fund to the extent that previous contributions to the Trust Fund for the
current Plan quarter are less than the total of the Compensation deferrals made
by each Participant plus Company or Participating Employer contributions, if
any, accrued as of the close of the current Plan quarter. The Trustee shall not
be liable for any failure by the Company to provide contributions sufficient to
pay all accrued benefits under the Plan in accordance with the terms of this
Plan.

 

13



--------------------------------------------------------------------------------

6.3 Department of Labor Determination

 

In the event that any Participants are found to be ineligible, that is, not
members of a select group of management or highly compensated employees,
according to a determination made by the Department of Labor, the Retirement
Committee shall take whatever steps it deems necessary, in its sole discretion,
to equitably protect the interests of all Participants.

 

ARTICLE VII

 

DISTRIBUTIONS

 

7.1 Distribution of Deferred Compensation — Termination of Service

 

(a) Retirement; Disability; Death

 

(1) Form of Payment. In the event a Participant’s Service terminates as a result
of Retirement, long-term disability (as defined in the Company’s or
Participating Employer’s long-term disability plan for its employees) or death,
and provided further that such Participant does not return to Service prior to
the Payment Commencement Date, the Participant’s Distributable Amount shall be
paid to the Participant (and after his or her death to his or her Beneficiary)
in substantially equal quarterly installments over 15 years beginning on his or
her Payment Commencement Date. If the Participant’s Distributable Amount is paid
in installments, the Participant’s Account value shall continue to be adjusted
for investment returns pursuant to Section 4.1(e) of the Plan and the
installment amount shall be adjusted as of each December 31 for installments
payable in the following year to reflect gains and losses until all amounts
credited to the Participant’s Account under the Plan have been distributed.
Notwithstanding the foregoing, a Participant may, in lieu of quarterly
installments over 15 years, elect a cash lump sum payment or quarterly
installments over five or 10 years by filing an election with the Retirement
Committee within 30 days of the date he or she first becomes a Participant.

 

(2) Change in Form. A Participant may change his or her form of distribution
under this subsection 7.1(a) provided that his or her change is filed with the
Retirement Committee at least one year prior to his or her Payment Commencement
Date; otherwise, the most recent distribution election made by the Participant
one (1) or more years prior to the Payment Commencement Date shall govern.

 

(3) Small Benefit Amounts. Notwithstanding the foregoing, if the Participant’s
Distributable Amount is $25,000 or less, the Distributable Amount shall
automatically be distributed in the form of a cash lump sum as soon as
administratively practicable after the Participant’s Payment Commencement Date.

 

(4) Section 162(m). Amounts payable pursuant to this subsection 7.1(a) shall be
subject to the limitation on payout under Section 7.5.

 

14



--------------------------------------------------------------------------------

(b) Other Termination. In the case of a Participant whose Service terminates for
any reason other then Retirement, long-term disability, or death, the
Participant’s Distributable Amount shall be paid to the Participant in the form
of a cash lump sum on the Participant’s Payment Commencement Date, provided that
no such distribution shall occur in the event the Participant returns to Service
prior to the Payment Commencement Date.

 

(c) Death While Receiving Benefits. If the Participant is in pay status at the
time of death, the Beneficiary shall be paid the remaining quarterly
installments as they come due.

 

7.2 Scheduled and Unscheduled Withdrawals

 

(a) Scheduled Withdrawals. A Participant may, in connection with his or her
Compensation deferral election for a Plan Year, specify a withdrawal (a
“Scheduled Withdrawal”) of all of his or her Account attributable to
Compensation deferred for such Plan Year, subject to the following restrictions:

 

(1) Three Year Rule. A Participant’s Scheduled Withdrawal election must specify
a Scheduled Withdrawal date that is on a December 31 at least three years after
the date the election is received by the Company.

 

(2) Procedure. The election to take a Scheduled Withdrawal shall be made by
filing a form provided by and filed with the Retirement Committee.

 

(3) Amount Distributable. The amount payable to a Participant in connection with
a Scheduled Withdrawal shall in all cases be 100 percent of the Compensation
deferred for the Plan Year to which the Scheduled Withdrawal election applies,
together with any earnings credited to such deferrals pursuant to Section
4.1(e), determined as of the Scheduled Withdrawal date, provided that:

 

(A) at the time of making a deferral election under Article III, a Participant
may make a different Scheduled Withdrawal election for Long Term Incentive
Payments than for other forms of Compensation deferred for the Plan Year; and

 

(B) no portion of the Account attributable to Company or Participating Employer
contributions described in Section 3.2, if any, shall be eligible for Scheduled
Withdrawal.

 

(4) Postponement. A Participant may, at least one year prior to a Scheduled
Withdrawal date, revoke his or her Scheduled Withdrawal election in favor of a
later Scheduled Withdrawal date that is at least one year later, provided that a
Participant may not postpone a Scheduled Withdrawal more than twice.

 

(5) Form. Subject to Section 7.5, payment of a Scheduled Withdrawal shall be
made in a single lump sum as soon as administratively practicable after the
Scheduled Withdrawal date.

 

15



--------------------------------------------------------------------------------

(6) Effect of Termination. A Participant’s Scheduled Withdrawal election shall
become void and of no effect upon termination of the Participant’s Service for
any reason before the Participant’s Scheduled Withdrawal date. In such event,
the distribution provisions of Section 7.1 shall apply.

 

(b) Unscheduled Withdrawals. Participants may request a withdrawal of amounts
from their Accounts attributable to Compensation deferrals prior to termination
of Service (an “Unscheduled Withdrawal”) or a Scheduled Withdrawal. Upon
receiving an Unscheduled Withdrawal request, the Retirement Committee shall
determine, in its discretion as applied in a uniform and nondiscriminatory
manner, whether to permit any such Unscheduled Withdrawal and the amount, if
any, to be withdrawn, subject to the following restrictions:

 

(1) Procedure. The election to take an Unscheduled Withdrawal shall be made by
filing a form provided by and filed with the Retirement Committee.

 

(2) Amount. The amount payable to a Participant in connection with an
Unscheduled Withdrawal shall in all cases equal 90% of the amount requested by
the Participant or, if lesser, 90% of the Unscheduled Withdrawal amount approved
by the Retirement Committee; provided, however, that the maximum amount payable
to a Participant in connection with an Unscheduled Withdrawal shall be 90% of
the Distributable Amount as of the Valuation Date for Unscheduled Withdrawals,
and provided further, that no portion of the amount attributable to Company or
Participating Employer contributions pursuant to Section 3.2, if any, shall be
eligible for an Unscheduled Withdrawal.

 

(3) Forfeiture. If a Participant receives an Unscheduled Withdrawal, the
remaining portion of the requested or approved amount, as applicable (i.e., 10%
of such amount), shall be permanently forfeited and neither the Company nor a
Participating Employer shall have any obligation to the Participant or his
Beneficiary with respect to such forfeited amount. The Company may use the
forfeitures to pay Plan expenses, to reduce future Company contributions, or for
any other legal purpose, consistent with the terms of the Trust.

 

(4) Suspension of Participation. If a Participant receives an Unscheduled
Withdrawal, the Participant shall be ineligible to Participate in the Plan for
the balance of the Plan Year in which the Unscheduled Withdrawal occurs and the
following Plan Year.

 

(5) Limit on Unscheduled Withdrawals. A Participant shall be limited to two
Unscheduled Withdrawals during the entire period of his or her Plan
participation.

 

(6) Partial Unscheduled Withdrawals. An Unscheduled Withdrawal pursuant to this
Section 7.2 of less than 90% of the Participant’s Distributable Amount shall be
made pro rata from his or her assumed investments according to the balances in
such investments as of the Valuation Date for Unscheduled Withdrawals. Subject
to the foregoing and subject to the Retirement Committee’s approval, payment of
any amount with respect to which a Participant has filed a request under this
Section 7.2 shall be made in a single cash lump sum as soon as administratively
practicable after the Unscheduled Withdrawal election is approved by the
Retirement Committee.

 

16



--------------------------------------------------------------------------------

7.3 Unforeseeable Emergency

 

The Retirement Committee may, pursuant to rules adopted by it and applied in a
uniform manner, accelerate the date of distribution of a Participant’s Account
because of an Unforeseeable Emergency at any time. “Unforeseeable Emergency”
shall mean an unforeseeable, severe financial condition resulting from (a) a
sudden and unexpected illness or accident of the Participant or his or her
dependent (as defined in Section 152(a) of the Code); (b) loss of the
Participant’s property due to casualty; or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, but which may not be relieved through other available resources
of the Participant, as determined by the Retirement Committee in accordance with
uniform rules adopted by it. Unless the Retirement Committee, in its discretion,
determines otherwise, distribution pursuant to this subsection of less than the
Participant’s entire interest in the Plan shall be made pro rata from his or her
assumed investments according to the balances in such investments as of the
Valuation Date for Unforeseeable Emergencies. Subject to the foregoing, payment
of any amount with respect to which a Participant has filed a request under this
subsection shall be made in a single cash lump sum as soon as administratively
practicable after the Retirement Committee approves the Participant’s request.

 

7.4 Change of Control

 

Notwithstanding anything in this Article 7 to the contrary, including, but not
limited to, Section 7.5 below, the Distributable Amount shall be paid to each
Participant, or to the Beneficiary of each deceased Participant, within 30 days
after the date of a Change of Control. Such amount shall be paid in such form as
elected by the Participant with respect to a distribution by reason of the
Participant’s Retirement or, if no such election has been filed, in a lump sum.

 

7.5 Section 162(m) Limitation

 

If the Retirement Committee determines in good faith prior to a Change of
Control that there is a reasonable likelihood that all or any portion of any
payment of benefits under this Article 7 to a Participant would not be
deductible for federal income tax purposes by the Company or a Participating
Employer because of a limitation on the total amount of the Participant’s
deductible compensation from the Company or the Participating Employer,
including any other such compensation already paid to the Participant earlier in
the same fiscal year of the Company or Participating Employer, the following
shall apply:

 

(a) Deferred Payment. Payment of the non-deductible amount shall be deferred
until the first day of the following fiscal year of the Company or Participating
Employer that employs the Participant;

 

(b) Additional Deferral. If the amount deferred under subsection (a) would
exceed the limitation of the total amount of the Participant’s deductible
compensation from the Company or Participating Employer for the following fiscal
year, the excess shall be deferred to the first day of the succeeding fiscal
year in which the deductibility of compensation paid or payable to the
Participant will not be so limited, subject to subsection (c);

 

17



--------------------------------------------------------------------------------

(c) Limit on Deferral. In no event shall any payment be deferred under this
Section 7.5 more than three years from the date scheduled for payment under this
Section 7;

 

(d) Investment Returns. Adjustment for earnings shall continue to be applied
under Section 4.1(e) during the period of deferral under this Section 7.5.

 

7.6 Inability To Locate Participant

 

In the event that the Retirement Committee is unable to locate a Participant or
Beneficiary within two years following the Participant’s Distribution Event, the
amount allocated to the Participant’s Deferral Account shall be forfeited. If,
after such forfeiture, the Participant or Beneficiary later claims such benefit,
such benefit (calculated immediately prior to the forfeiture) shall be
reinstated without interest or earnings.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1 Retirement Committee

 

A Retirement Committee shall be appointed by, and serve at the pleasure of, the
Board. The number of members comprising the Retirement Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Retirement Committee may resign by delivering a written notice
of resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Retirement Committee shall be filled promptly by the Board.

 

8.2 Retirement Committee Action

 

The Retirement Committee shall act at meetings by affirmative vote of a majority
of the members of the Retirement Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Retirement Committee and
such written consent is filed with the minutes of the proceedings of the
Retirement Committee. A member of the Retirement Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
chairman or any other member or members of the Retirement Committee designated
by the chairman may execute any certificate or other written direction on behalf
of the Retirement Committee.

 

8.3 Powers and Duties of the Retirement Committee

 

(a) General. The Retirement Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

 

(1) To select the funds to be the Funds in accordance with Section 3.3 hereof;

 

18



--------------------------------------------------------------------------------

(2) To construe and interpret the terms and provisions of this Plan;

 

(3) To amend, modify, suspend or terminate the Plan in accordance with Section
9.4;

 

(4) To compute and certify the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;

 

(5) To maintain all records that may be necessary for the administration of the
Plan;

 

(6) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

(7) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof; and

 

(8) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Retirement Committee may from time to time prescribe.

 

8.4 Construction and Interpretation

 

The Retirement Committee shall have full discretion to construe and interpret
the terms and provisions of this Plan, which interpretation or construction
shall be final and binding on all parties, including but not limited to the
Company, the Participating Employers, and any Participant or Beneficiary. The
Retirement Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

 

8.5 Information

 

To enable the Retirement Committee to perform its functions, the Company and
Participating Employers shall supply full and timely information to the
Retirement Committee on all matters relating to the Compensation of all
Participants, their death or other cause of termination, and such other
pertinent facts as the Retirement Committee may reasonably require.

 

8.6 Compensation, Expenses and Indemnity

 

(a) The members of the Retirement Committee shall serve without compensation for
their services hereunder.

 

19



--------------------------------------------------------------------------------

(b) The Retirement Committee is authorized at the expense of the Company to
employ such legal counsel as it may deem advisable to assist in the performance
of its duties hereunder. Expenses and fees in connection with the administration
of the Plan shall be paid by the Company.

 

(c) To the extent permitted by applicable state law, the Company and
Participating Employers shall indemnify and save harmless the Retirement
Committee and each member thereof, the Board and any delegate of the Retirement
Committee who is an employee of the Company or a Participating Employer against
any and all expenses, liabilities and claims, including legal fees to defend
against such liabilities and claims arising out of their discharge in good faith
of responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or a Participating Employer or provided by the Company or a
Participating Employer under any bylaw, agreement or otherwise, as such
indemnities are permitted under state law.

 

8.7 Quarterly Statements

 

Under procedures established by the Retirement Committee, a Participant shall
receive a statement with respect to such Participant’s Account on a quarterly
basis.

 

ARTICLE IX

 

CLAIMS PROCEDURE

 

9.1 Submission of Claim

 

Benefits shall be paid in accordance with the provisions of this Plan. The
Participant, or any person claiming through the Participant, (“Claiming Party”)
shall make a written request for benefits under this Plan, mailed or delivered
to the Retirement Committee. Such claim shall be reviewed by the Retirement
Committee or its delegate.

 

9.2 Denial of Claim

 

If a claim for payment of benefits is denied in full or in part, the Retirement
Committee or its delegate shall provide a written notice to the Claiming Party
within ninety (90) days setting forth: (a) the specific reasons for denial; (b)
any additional material or information necessary to perfect the claim; (c) an
explanation of why such material or information is necessary; and (d) an
explanation of the steps to be taken for a review of the denial. A claim shall
be deemed denied if the Retirement Committee or its delegate does not take any
action within the aforesaid ninety (90) day period).

 

9.3 Review of Denied Claim

 

If the Claiming Party desires review of a denied claim, the Claiming Party shall
notify the Retirement Committee or its delegate in writing within sixty (60)
days after receipt of the written notice of denial. As part of such written
request, the Claiming Party may request a review of the Plan document or other
pertinent documents, may submit any written issues and comments, and may request
an extension of time for such written submission of issues and comments.

 

20



--------------------------------------------------------------------------------

9.4 Decision upon Review of Denied Claim

 

The decision on the review of the denied claim shall be rendered by the
Retirement Committee within sixty (60) days after receipt of the request for
review. The decision shall be in writing and shall state the specific reasons
for the decision, including reference to specific provisions of the Plan on
which the decision is based.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1 Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interests in any specific property or
assets of the Company or any Participating Employer. No assets of the Company or
a Participating Employer shall be held in any way as collateral security for the
fulfilling of the obligations of the Company under this Plan. Any and all of the
Company’s and Participating Employers’ assets shall be, and remain, the general
unpledged, unrestricted assets of the Company or Participating Employers, as
applicable. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors.

 

10.2 Restriction Against Assignment

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Account be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, commute, pledge,
encumber, or assign any benefits or payments hereunder in any manner whatsoever.
If any Participant, Beneficiary or successor in interest is adjudicated bankrupt
or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Retirement Committee, in its discretion, may cancel such distribution or
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Retirement Committee
shall direct.

 

10.3 Withholding

 

There shall be deducted from each payment made under the Plan all taxes, which
are required to be withheld by the Company in respect to such payment. The
Company shall have the right to reduce any payment by the amount of cash
sufficient to provide the amount of said taxes.

 

21



--------------------------------------------------------------------------------

10.4 Amendment, Modification, Suspension or Termination

 

The Retirement Committee may amend, modify, suspend or terminate the Plan in
whole or in part, except that no amendment, modification, suspension or
termination shall have any retroactive effect to reduce any amounts allocated to
a Participant’s Account, provided that a termination or suspension of the Plan
or any Plan amendment or modification that will significantly increase costs to
the Company shall be approved by the Board. In the event that this Plan is
terminated, the timing of the disposition of the amounts credited to a
Participant’s Account shall occur in accordance with Section 7.1, subject to
earlier distribution at the discretion of the Retirement Committee.

 

10.5 Governing Law

 

This Plan shall be construed, governed and administered in accordance with the
laws of the State of Oregon.

 

10.6 Receipt or Release

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Retirement Committee, the Company, and the
Participating Employers. The Retirement Committee may require such Participant
or Beneficiary, as a condition precedent to such payment, to execute a receipt
and release to such effect.

 

10.7 Payments on Behalf of Persons Under Incapacity

 

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Retirement Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Retirement Committee may direct that such payment be made to any person found by
the Retirement Committee, in its sole judgment, to have assumed the care of such
person. Any payment made pursuant to such determination shall constitute a full
release and discharge of the Retirement Committee, the Company, and the
Participating Employers.

 

10.8 No Employment Rights

 

Participation in this Plan shall not confer upon any person any right to be
employed by the Company or a Participating Employer or any other right not
expressly provided hereunder.

 

10.9 Headings, etc. Not Part of Agreement.

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

22



--------------------------------------------------------------------------------

10.10 Tax Liabilities from Plan

 

If, due to a change in applicable law or regulations or enforcement activity by
the Internal Revenue Service, all or any portion of a Participant’s benefit
under this Plan generates a state or federal income tax liability to the
Participant prior to receipt, the provision or provisions of the Plan that would
generate such taxation shall be considered null and void to the extent, and only
to the extent, necessary to avoid the tax liability. If, notwithstanding the
actions taken to avoid the tax liability, a tax liability is generated before a
Participant is eligible to receive a Plan benefit, each affected Participant may
petition the Retirement Committee for a distribution of funds sufficient to meet
such liability (including additions to tax, penalties and interest). Upon the
grant of such a petition, which grant shall not be unreasonably withheld, the
Company shall distribute to the Participant immediately available funds in an
amount equal to that Participant’s federal, state and local tax liability
associated with such taxation, which liability shall be measured by using that
Participant’s then current highest federal, state and local marginal tax rate,
plus the rates or amounts for the applicable additions to tax, penalties and
interest. At the discretion of the Company, this distribution may or may not
include an additional amount to “gross up” the tax liability distribution to
include all applicable taxes on the tax liability distribution and the grossed
up amount. If the petition is granted, the tax liability distribution (including
gross-up) shall be made as soon as practicable after the date when the
Participant’s petition is granted. Such a distribution shall reduce the benefits
to be paid under Article VII of the Plan.

 

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer on this      day of                     , 2004.

 

NIKE, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

23